DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Refer to Publication US 20200224958 for paragraph citations.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2022 has been entered.
 

Response to Amendment
The amendment filed on March 3, 2022 has been entered. Claims 1-23 remain pending in the application. Applicant’s amendment to the Specification, Drawings, and Claims have overcome all objections, interpretations, and rejections in the January 6, 2022 Office Action except as mentioned below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-16, 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEOLHWAN KIM (US 2013000333, hereinafter KIM) in view of CHAE SU NAM (KR 20110020482, hereinafter NAM).
Regarding claim 1, KIM discloses:
A refrigerator (1) comprising:
a cabinet (10) including a first space (100), a second space (30), and a partition (between 30 and 100, see FIG. 12 illustration below) configured to partition the first and second spaces;
a wall (see FIG. 12 illustration below) that is provided in the cabinet and is formed with a first discharge port (102) through which air is discharged to the first space, a second discharge port (422) though which air is discharged to the second space, and a suction port (230);
a flow path layer (200 and see FIG. 12 illustration below) that is provided in the wall and forms a discharge flow path (represented by arrows from rear wall through 100 and returning to rear wall) that guides air to the first discharge port.

    PNG
    media_image1.png
    1112
    846
    media_image1.png
    Greyscale

Regarding claim 1, KIM may not explicitly disclose: a fan housing that includes a front housing including a fan suction opening which air is introduced into the fan housing and a conduit configured to guide air to the discharge flow path, and a rear housing provided at a side of the front housing; and a fan that is received inside a space defined by the front housing and rear housing, wherein the front housing further includes an opening through which air passing through the fan is discharged to the discharge flow path, the opening being formed at ends of the front housing and rear housing, wherein an outlet formed in the front housing and through which air passing through the fan is discharged to the second discharge port, wherein the conduit includes a leading end that is adjacent to the outlet and a trailing end that is adjacent to the opening, and the fan being positioned closer to the outlet than to the trailing end of the conduit.
Regarding claim 1, NAM teaches: a refrigerator also having a cabinet (1) including a first space (see FIG. 1 illustration below), a second space (see FIG. 1 illustration below), and a partition (see FIG. 1 illustration below) that partitions the spaces, a wall (FIG. 7; refs 100 and 300) with multiple discharge ports (102) that discharge air into the spaces, a suction port (310), a discharge flow path layer (see FIG. 6 illustration below) in the wall that guides air to the discharge ports, and
a fan housing (FIG. 3) that includes:
a front housing (500) including a fan suction opening (510) which air is introduced into the fan housing and a conduit (see FIG. 6 illustration below) configured to guide air to the discharge flow path (arrows from fan through 102), and
a rear housing (320) provided at a side of the front housing; and
a fan (401) that is received inside a space defined by the front housing and rear housing,
wherein the front housing further includes an opening (within 311) , the opening being formed at ends of the front housing and rear housing,
wherein an outlet formed in the front housing and through which air passing through the fan is discharged to the second discharge port (NAM FIG. 2 discloses multiple 102, discharging air into compartments defined by the shelves (30) and storage drawers (32) shown in FIG. 1),
wherein the conduit includes a leading end (see FIG. 6 illustration below, the conduit leading end surrounds the fan as shown in FIG. 7) that is adjacent to (MERRIAM WEBSTER defines adjacent as “not distant”) the outlet and a trailing end (see FIG. 6 illustration below) that is adjacent to the opening, and the fan being positioned closer to the outlet (311) than to the trailing end of the conduit.


    PNG
    media_image2.png
    650
    646
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    752
    475
    media_image3.png
    Greyscale


NAM (FIGS. 3-7) creates a modular fan assembly out of the fan housing to improve modularization for installation, repairs, and maintenance.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KIM with the teachings of NAM to create a modular fan assembly out of the fan housing to improve modularization for installation, repairs, and maintenance.

Regarding claim 2, KIM as modified teaches all the limitations of claim 1. NAM additionally teaches:
wherein the trailing end (see FIG. 6 illustration above) is associated with the opening, the leading end being provided closer to the outer circumference (see FIG. 6 illustration above) of the fan than the trailing end.

Regarding claim 3, KIM as modified teaches all the limitations of claim 2. NAM additionally teaches:
a guide (see FIG. 6 illustration above) that directs air from the fan to the outlet, the guide being formed to have a predetermined curvature,
wherein the guide is formed farther from the outer circumference of the fan as the guide approaches the outlet in an air flow direction.

Regarding claim 4, KIM as modified teaches all the limitations of claim 3. NAM additionally teaches:
wherein the fan is positioned between (see FIG. 6 illustration above) the conduit and the guide. As the NAM fan (401) is within the conduit, the fan is also between the conduit and the guide.

Regarding claim 5, KIM as modified teaches all the limitations of claim 3. NAM additionally teaches:
wherein a length (see FIG. 3 illustration below) of the conduit in a horizontal direction (see FIG. 3 illustration below) is greater than a length (see FIG. 3 illustration below) of the guide in the horizontal direction.


    PNG
    media_image4.png
    627
    947
    media_image4.png
    Greyscale


Regarding claim 6, KIM as modified teaches all the limitations of claim 3. NAM additionally teaches:
wherein a first distance (see FIG. 6 illustration below) between the trailing end of the conduit and the fan is greater (see FIG. 6 illustration below) than a second distance (see FIG. 6 illustration for claim 6 below) between the guide and the fan.


    PNG
    media_image5.png
    1199
    855
    media_image5.png
    Greyscale


Regarding claim 7, KIM as modified teaches all the limitations of claim 1. KIM additionally discloses:
an inner cover (see FIG. 12 illustration above) that includes the second discharge port (422; FIGS. 12-13) and an additional suction port (424; FIGS. 12-13); and
a discharge duct (structure around 422) that guides air flow between the outlet of the fan housing and the second discharge port (422) of the inner cover. KIM (FIG. 12; (¶¶ 63 and 114) there is a fan 420 between evaporator 410 and each compartment 30 as shown by the airflow arrows in FIG. 12.

Regarding claim 8, KIM as modified teaches all the limitations of claim 7. KIM additionally discloses:
an evaporator (410) provided adjacent to the fan housing,
wherein the inner cover covers the fan housing and the evaporator.

Regarding claim 9, KIM as modified teaches all the limitations of claim 7. KIM additionally discloses:
wherein the second discharge port (422) is positioned lower (see FIG. 12 illustration above, there is a 424 above 422) than the discharge port (422) and the suction port (424).

Regarding claim 10, KIM as modified teaches all the limitations of claim 7. KIM additionally discloses:
wherein the partition is positioned between the suction port (424) and the second discharge port (422).

Regarding claim 11, KIM as modified teaches all the limitations of claim 1. KIM additionally discloses:
a first damper (232) configured to adjust amount of air flowing into the discharge flow path, and
a second damper (540) configured to adjust amount of the air flowing to an outlet (550).

Regarding claim 12, KIM as modified teaches all the limitations of claim 11. KIM additionally discloses:
wherein the discharge flow path includes an inlet (from 200) communicating with the first damper and a plurality of branch flow paths (230 and 240) connected to the inlet.

Regarding claim 13, KIM as modified teaches all the limitations of claim 1. NAM additionally teaches:
an outer plate (structure around 310) configured to cover a front surface (of 320) of a wall (320) and including openings (FIG. 7) corresponding, respectively, to a discharge port (102) and a suction port (510).

Regarding claim 14, KIM as modified teaches all the limitations of claim 1. NAM additionally teaches:
wherein a discharge flow path (represented by arrows in FIGS. 6 and 7) includes a plurality of branch flow paths (311; FIGS. 3 and 7) connected to the fan housing (400) and spaced apart from each other.

Regarding claim 15, KIM as modified teaches all the limitations of claim 1. KIM additionally discloses:
wherein the wall further includes a diverter surface (232 and 242) that is received in the fan housing to block air flow to an outlet (230 and 240).

Regarding claim 16, KIM as modified teaches all the limitations of claim 10. KIM additionally discloses:
an outer plate (500) provided at a front surface (see FIG. 12 illustration above) of the partition (see FIG. 12 illustration above) including an opening (see FIG. 12 illustration above) corresponding to the second discharge port (102).
Regarding claim 16, KIM as modified may not explicitly disclose: an outer plate provided at a front surface of the partition to cover the suction port and including an opening corresponding to the second discharge port.
Regarding claim 16, NAM additionally teaches:
an outer plate (310) to cover the suction port (510) and including an opening (FIG. 7) corresponding to the discharge port (311).
Thus, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 (2007) (see MPEP §§ 2143 and 2143.02).

Regarding claim 18, KIM discloses:
A refrigerator (1) comprising:
a cabinet (10) including a first space (100), a second space (30), and a partition (between 30 and 100, see FIG. 12 illustration below) configured to partition the first and second spaces,
a heat exchanger (410) provided in the cabinet;
…
a fan (420) …
a wall (see FIG. 12 illustration below) that is provided in the cabinet and is formed with a discharge port (102) through which air is discharged to the first space and a suction port (104) through which air in the first space passes,
a return duct (structure around 424) including an inlet (on the freezing compartment 30 side of 424) fluidly connected to the second suction port (424), an outlet (on the heat exchange chamber 400 side of 424) fluidly connected to the heat exchanger (410), and an overlap portion (see the wall in illustrated FIG. 12 below) provided between the inlet and the outlet and positioned to overlap the fan behind the fan (420).

    PNG
    media_image6.png
    1112
    846
    media_image6.png
    Greyscale

KIM lacks: a fan housing.
Regarding claim 18, NAM teaches: a refrigerator also having a cabinet (1) including a first space (see FIG. 1 illustration below), a second space (see FIG. 1 illustration below), and a partition (see FIG. 1 illustration below) that partitions the spaces, a heat exchanger (200), and
a fan housing (FIG. 3) including:
a front housing (500) formed with a fan suction opening (510) through which air is introduced into the fan housing and a first opening (within 311) positioned adjacent to the fan suction opening to supply air to the second space; and
a rear housing (320) provided at a side of the front housing and formed with a motor mount (420) for a fan motor (410), the front housing and the rear housing defining a cavity (FIG. 3 and 6; space between 500 and 700) and a second opening (within 311; FIG. 2 shows multiple openings 311) to supply air to the first space;
a fan (401) positioned in the cavity of the fan housing to generate air flow from the heat exchanger to one or more of the first opening or the second opening;
a wall (FIGS. 2 and 7; refs. 100 and 300) that is provided in the cabinet and is formed with a discharge port (311) through which air is discharged to the first space and a suction port (310 is separated into different ports as the cooling airflow varies in different areas around heat exchanger 200 as shown by arrows entering 400 in FIG. 7, see FIG. 2 illustration below) through which air in the first space passes; and
a return duct (310 to 401) including an inlet (structure around 510) fluidly connected to the second suction port (see FIG. 2 illustration below), an outlet (structure around 310) fluidly connected to the heat exchanger (200), and an overlap portion (320) provided between the inlet and the outlet and positioned to overlap the fan behind the fan (401),
wherein the motor mount (420) is positioned between the fan and the overlap portion, and
wherein the return duct (310 to 401) further includes an expansion portion (return duct (310 to 401) is wider near the outlet (structure around 310) than 401) extending to the outlet (structure around 310) from the overlap portion and having a return flow path (within return duct (310 to 401)) configured to gradually expand towards the outlet (structure around 310).

    PNG
    media_image2.png
    650
    646
    media_image2.png
    Greyscale


    PNG
    media_image7.png
    693
    641
    media_image7.png
    Greyscale


    PNG
    media_image3.png
    752
    475
    media_image3.png
    Greyscale

NAM (FIGS. 3-7) creates a modular fan assembly out of the fan housing to improve modularization for installation, repairs, and maintenance.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KIM with the teachings of NAM to create a modular fan assembly out of the fan housing to improve modularization for installation, repairs, and maintenance.

Regarding claim 19, KIM as modified teaches the limitations of claim 18. KIM additionally teaches:
a refrigerator having a diverter (232 or 242) that is coupled to a wall (see FIG. 12 illustration above) and includes a surface (the surface of dampers 232 or 242) that is positioned to block a first opening (102 or 610). KIM (FIGS. 12-13) employs a duct with diverters (dampers) to adjust cold airflows between cooling areas.

Regarding claim 20, KIM discloses all the limitations of claim 18. NAM additionally teaches:
wherein the wall (FIG. 7; refs 100 and 300) further includes a housing (FIG. 3) having a motor mount (420) that is interposed between the overlap portion of the return duct and the fan.



Regarding claim 21, KIM discloses:
A refrigerator comprising:
a cabinet (10) including a storage space (100);
a wall (see FIG. 12 illustration above) that is provided in the cabinet and includes:
a discharge body (FIG. 5; refs. 200 and 300) having a discharge port (FIG. 11; around 550) through which air is discharged to the storage space and a suction port (104) through which air in the storage space is discharged; and
a cover body (500) provided at a side of the discharge body;
a flow path layer (FIG. 14; airflow up to 102 through 500 to 104) that is provided in a space (space within 500) between the discharge body and the cover body and forms a discharge flow path (airflow from 102 to 550 and/or 560) that guides air to a first discharge port (around 560);
…
a fan (420) …;
wherein the flow path layer includes a first plate member (510, see FIG. 14 illustration below), a second plate member (530) that is spaced apart from the first plate member in a first direction, and a third plate member (530) that is spaced apart from the first plate member in a second direction , the first plate member being provided between the second and third plate members,
wherein the discharge flow path includes a first path (102 to 510 to 530) formed between the first plate member and the second plate member, and a second path (102 to 510 to 520) formed between the first plate member and the third plate member, and
wherein the third plate member includes a through-hole (550 or 560) that is fluidly connected to the suction port (104) to allow air to be returned to a suction side of the fan (420).

    PNG
    media_image8.png
    699
    779
    media_image8.png
    Greyscale

Regarding claim 21, KIM may not explicitly disclose a fan housing.
Regarding claim 21, NAM teaches: a refrigerator having
a fan housing (400) that includes
a front housing (500) including a fan suction opening (510) which air is introduced into the fan housing and a conduit (see FIG. 6 illustration above) configured to guide air to the discharge flow path (arrows from fan through 102); and
a rear housing (320) provided at a side of the front housing; and
a fan (401) that is received inside a space defined by the front housing and rear housing,
wherein the front housing further includes an opening (within 311) through which air passing through the fan is discharged to the discharge flow path, the opening being formed at ends of the front housing and rear housing, ….
NAM (FIGS. 3-7) creates a modular fan assembly out of the fan housing to improve modularization for installation, repairs, and maintenance.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KIM with the teachings of NAM to create a modular fan assembly out of the fan housing to improve modularization for installation, repairs, and maintenance.

Regarding claim 22, KIM as modified teaches all the limitations of claim 1. NAM additionally teaches:
wherein the outlet (311) is positioned adjacent to (FIG. 6, MERRIAM WEBSTER defines adjacent as “not distant”) the fan suction opening (510).

Regarding claim 23, KIM as modified teaches all the limitations of claim 1. NAM additionally teaches: multiple openings (within 311, see FIG. 7 illustration below) and outlets (311) positioned on opposing sides of the fan (401).

    PNG
    media_image9.png
    787
    417
    media_image9.png
    Greyscale


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM and NAM in view of MYUNG-HOON CHO (US 20160273823, hereinafter CHO).
Regarding claim 17, KIM as modified teaches all the limitations of claim 1.
Regarding claim 17, KIM as modified may not explicitly teach: wherein the flow path layer includes an expanded polystyrene (EPS) material.
Regarding claim 17, CHO teaches:
wherein a flow path layer (60) includes an expanded polystyrene (EPS) material (¶ 58). CHO (¶ 58) employs expanded polystyrene as plates (61 or 62) for a duct (60).
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to modify the combination of KIM and NAM with the teachings of CHO to employ a duct composed of expanded polystyrene material which is widely available and known for corrosion resistance, lightweight, thermal insulative properties, and environmental impact.


Response to Arguments
Applicant's arguments filed March 3, 2022, with respect to the rejection(s) of claim(s) 1-21 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of KIM and NAM.

Regarding page 11, Rejections under 35 U.S.C. 10 of claims 18 and 20, Applicant’s Arguments are directed toward the newly amended limitations

Regarding page 14, Rejections under 35 U.S.C. 103 of claims 1-17 and 19, Applicant’s Arguments are directed toward the newly amended limitations.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.D.B./Examiner, Art Unit 3763



/PAUL ALVARE/Primary Examiner, Art Unit 3763